MEMORANDUM **
Edward R. Martinez appeals his bench trial conviction and 33-month sentence for *845being a felon in possession of a firearm (in violation of 18 U.S.C. § 922(g)(1)). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Martinez contends that there is insufficient evidence to establish the element of gun possession. Because Martinez did not challenge the sufficiency of the evidence by way of a motion for acquittal at trial, we review for plain error. See United States v. Weber, 320 F.3d 1047, 1050-51 (9th Cir.2003). The direct testimony of Martinez’s ex-girlfriend suffices to establish possession “reasonably near” the time specified in the indictment. See United States v. Shirley, 884 F.2d 1130, 1134 (9th Cir.1989) (affirming conviction of illegal firearm possession based on one witness’ testimony).
Martinez next challenges the district court’s denial of his request for a sentencing reduction for partial acceptance of responsibility, although he concedes this court’s decision in United States v. Jeter, 236 F.3d 1032, 1034-35 (9th Cir.2001), rejects such a possibility. He argues that Jeter should be overruled, but because a three-judge panel lacks such authority, his contention is foreclosed. See United States v. Lucas, 963 F.2d 243, 247 (9th Cir.1992) (rejecting appeal to reconsider precedent).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.